EXHIBIT 10.7
This FIRST AMENDMENT TO LEASE (“First Amendment”) is made this 22nd day of
January, 2009 by and between Enterprise Centre Operating Associates, LP, a New
Mexico limited partnership as successor in interest to Koll Bren Fund VI, L.P.,
a Delaware limited partnership (“Landlord”) and Tandy Brands Accessories, Inc.,
a Delaware corporation (“Tenant”)
RECITALS:
     WHEREAS, Landlord and Tenant entered into that certain Lease Agreement
(“Lease”) dated January 31, 2004 covering certain premises (“Premises”)
containing approximately 42,726 square feet of Net Rentable Area in the building
commonly known as Enterprise Centre (“Building”) located at 690 East Lamar,
Arlington, Tarrant County, Texas;
     WHEREAS, Landlord and Tenant desire to extend the Term of the Lease; and
     WHEREAS, Landlord and Tenant desire to amend the Lease to reflect their
agreements as to the terms and conditions governing the Extended Term:
AGREEMENTS:
NOW, THEREFORE, for and in consideration of the sum of ten and no/100 dollars
($10.00) and other valuable consideration paid by each party to the other, the
receipt and sufficiency of which is hereby acknowledged, Landlord and Tenant do
hereby amend the Lease as follows:

  1.   Term. The Term of the Lease for the Leased Premises shall be extended for
a period of four (4) months (“Extended Term”) commencing September 1, 2009 and
expiring December 31, 2009.     2.   Base Rental. Effective September 1, 2009,
The Base Rental shall be amended to read as follows:

                      Monthly   Period Period   Amount   Amount
09/01/09 — 12/31/09
  $ 62,308.75     $ 249,235.00    

  3.   Tenant Improvements. Tenant hereby accepts the Premises in its “As-Is”
condition.     4.   No Brokers. Tenant warrants that it has had no dealings with
any real estate broker or agent, excepting Jackson & Cooksey, in connection with
the negotiation of this Amendment, and that it knows of no real estate brokers
or agents are or might be entitled to a commission in connection with this
Amendment or otherwise in connection with the Lease.     5.   Authority. Tenant
and each person signing this Amendment on behalf of Tenant represents to
Landlord as follows: (i) Tenant is a duly incorporated and validly existing
under the laws of the State of Delaware, (ii) Tenant has and is qualified to do
business in Texas, (iii) Tenant has the full right and authority to enter into
this Amendment, and (iv) each person signing on behalf of Tenant was and
continues to be authorized to do so.     6.   Defined Terms. All terms not
otherwise defined herein shall have the same meaning as assigned to them in the
Lease. Except as amended hereby, the Lease shall remain in full force and effect
in accordance with its terms and is hereby ratified. In the event of a conflict
between the Lease and this Amendment, this Amendment shall control.

 



--------------------------------------------------------------------------------



 



  7.   No Representations. Landlord and Landlord’s agents have made no
representations or promises, expressed or implied, in connection with this
Amendment except as expressly set forth herein.     8.   Entire Agreement. This
Amendment, together with the Lease, contains all of the agreements of the
parties hereto with respect to any matter covered or mentioned in this Amendment
or the Lease, and no prior agreement, understanding or representation pertaining
to any such matter shall be effective for any purpose.

Except as modified and amended herein, all other terms and conditions of the
Lease are hereby ratified and affirmed in all respects.
IN WITNESS HEREOF, the undersigned have caused this First Amendment to be duly
executed effective as of the date first written above.
LANDLORD: Enterprise Centre Operating Associates, LP, a New Mexico limited
partnership as successor in interest to Koll Bren Fund VI, L.P., a Delaware
limited partnership
By: BGK Texas Property Management, LLC, as Agent for Owner

         
By:
       
Name:
 
 
J. Peter Mehlert    
Title:
  President    
 
       
Date:
       
 
 
 
   

TENANT: Tandy Brands Accessories, Inc., a Delaware corporation

         
By:
  /s/ Craig Mackey
 
   
Name:
  CRAIG MACKEY    
Title:
  CFO    
Date:
  1/22/09    

2